DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of: a memory array over the second semiconductor substrate; but it fails to clarify: whether it is the entirety, or only portions, of the recited memory array that are definitely over the recited second semiconductor substrate; and/or whether or not the recited memory array (such as transistors in the cells) has any portion(s) that is/are definitely formed within or at the second semiconductor substrate.
Claim 1 recites the subject matters of: a via connecting the at least one bit line to one or more of the gate structure, the first contact structure, and the second contact structure; but it fails to clarify: where the recited via is definitely located; and/or whether or not the recited via is definitely formed inside or outside the recited second semiconductor substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, insofar as being in compliance with 35 USC 112 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0294833; of record) in view of Clark (US 2014/0119099); or, in the alternative, over Clark in view of Kim.
Kim discloses an integrated circuit device (Fig. 2; also see [0043]), comprising: 
a first semiconductor substrate (190); a second semiconductor substrate (110); an integrated circuit over the first semiconductor substrate and below the second semiconductor substrate, the integrated circuit comprising a source region and a drain region (192a, 192b), a semiconductor body between the source region and the drain region, a gate structure (196) over the semiconductor body, first and second contact structures (naturally exist) over the source region and the drain region respectively; a dielectric layer (the layer in which the via 197 is formed) over the integrated circuit and between the first semiconductor substrate and the second semiconductor substrate; 
a memory array over the second semiconductor substrate, the memory array including at least one bit line (150), and at least one word line (170); and a via (similar to 180; see [0043]) connecting the at least one bit line to one or more of the gate structure, the first contact structure, and the second contact structure.
Although Kim does not more expressly disclose that the second semiconductor substrate can have a thickness less than 200 nm, it is noted that the substrate thickness is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.
Therefore, it would have been obvious to one of the ordinary skill in the art the invention was made to make the device with the second semiconductor substrate being substantially less than 200nm thick, so that a memory device with desired and/or optimized device performance and/or process condition would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, although Kim does not more expressly disclose that the memory array can be formed of cells comprising a capacitor and/or a recessed channel access transistor (RCAT), one of the ordinary skill in the art, as evidenced in Clark (see Fig. 3B), would readily recognize that such RCAT (including gate 388)/Capacitor (394)-based cell structures can be commonly and desirably formed, so as to achieve a DRAM with desired memory cell performance.
Therefore, it would still be obvious to one of the ordinary skill in the art at the time the invention was made to further incorporate the art-well-known RCAT/Capacitor-based memory cell structure, such as that of Clark, into the device of Kim, so that a DRAM device with desired performance would be obtained.
Or, in the alternative, it would also have been obvious to the ordinary skill in the art at the time the invention was made to incorporate the art-well-known stacked-substrate structure with the peripheral circuit substrate at the bottom, such as that of Kim, into the device of Clark, so that a DRAM device with the desired 3D structure and/or high memory capacity would be obtained.
Regarding claims 5 and 6, in addition to what have been discussed above, it further noted that it is well known in the art that the peripheral circuit commonly and desirably comprises a sense amplifier circuit; and/or that the fin structure can be commonly and/or desirably formed for the semiconductor body, so as for achieving a DRAM device with the commonly required sensing function and/or with the commonly the desired high memory capacity.
Regarding claims 8-11 and 15, in addition to what have been discussed above, it further noted that each of the substrates’ thicknesses, the via depths and the via resistances, is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.
Regarding claim 12, in addition to what have been discussed above, it further noted that a semiconductor substrate can be commonly and desirably formed of one of oxide semiconductor materials, many of which are naturally transparent, so as to form a semiconductor device with the desired device performance and/or with the desired material choice, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 13, in addition to what have been discussed above, it further noted that it is well known in the art that it is commonly desirable to have multi-levels of DRAM arrays being stacked together, so as to form a DRAM device with further increased memory capacity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 3 of copending Application No. 16/0140,918 (also see US 2020/0099509). Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of an integrated circuit device that can naturally and/or obviously comprise: 
a first semiconductor substrate; a second semiconductor substrate that is less than 200 nm thick; an integrated circuit over the first semiconductor substrate and below the second semiconductor substrate, the integrated circuit comprising a source region, a drain region, a semiconductor body between the source region and the drain region, a gate structure over the semiconductor body, a first contact structure over the source region and a second contact structure over the drain region; a dielectric layer over the integrated circuit and between the first semiconductor substrate and the second semiconductor substrate; a memory array over the second semiconductor substrate, the memory array including at least one capacitor, at least one bit line, and at least one word line; and a via connecting the at least one bit line to one or more of the gate structure, the first contact structure, and the second contact structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898